Citation Nr: 0317279	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-05 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for heart disease with 
hypertension.

2.	Entitlement to a rating in excess of 40 percent for 
recurrent urticaria with angioneurotic edema.

3.	Entitlement to an increased (compensable) evaluation for 
residuals of a left ankle sprain.


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from October 1967 to 
July 1969 and from December 1974 to November 1985, after 
which he was temporarily retired (on the Temporary Disability 
Retired List) until November 1990, when he was permanently 
retired.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 and subsequent rating decisions 
that denied an increased evaluation for recurrent urticaria; 
an April 1996 rating decision that denied a compensable 
evaluation for residuals of a left ankle sprain; and a 
November 1998 rating decision that denied service connection 
for heart disease with hypertension and granted service 
connection for degenerative disc disease of the cervical 
spine awarded a 10 percent evaluation, service connection for 
bronchial asthma (claimed as a respiratory condition with 
dyspneal and wheezing) awarded a 10 percent evaluation, and 
service connection for bilateral carpal tunnel syndrome 
assigned a noncompensable disability evaluation. 

The Board notes that, in a February 1997 rating decision, the 
RO granted service connection and a noncompensable disability 
evaluation for increased intraocular pressure related to the 
veteran's service-connected recurrent urticaria.  A timely 
notice of disagreement was submitted in April 1997 and, in 
November 1998, a statement of the case was issued.  However, 
in a substantive appeal (VA Form 9) received in March 2000, 
the veteran expressly indicated that he wished to perfect his 
appeal only as to the issues of degenerative disc disease of 
the cervical spine, bronchial asthma, carpal tunnel syndrome, 
hypertension, recurrent urticaria with agnioneurotic edema, 
and a total rating based upon individual unemployability due 
to service-connected disabilities (TDIU).  He did not include 
the matter of a compensable evaluation for intraocular 
pressure among the list of appealed issues, nor was that 
matter certified for appellate consideration.  Thus, the 
Board will confine its consideration to the issues set forth 
on the first page of this decision.




In February 2001, the RO granted a 60 percent evaluation for 
the veteran's bronchial asthma (claimed as a respiratory 
condition with wheezing and dyspnea) and also granted TDIU.  
In July 2002, the RO granted a 10 percent rating for the 
veteran's service-connected bilateral carpal tunnel syndrome 
and a 30 percent rating for his service-connected 
degenerative disc disease of the cervical spine, both 
effective July 10, 2001.  In an August 2002 written 
statement, the veteran said he was "satisfied" with the 60 
percent evaluation assigned to his asthma, the 10 percent 
evaluation assigned to his carpal tunnel syndrome, and the 30 
percent evaluation assigned to his cervical spine disability.  
The Board construes the veteran's statement as a withdrawal 
of his appeal for increased ratings for his service-connected 
asthma, bilateral carpal tunnel syndrome, and cervical spine 
disability.  See 38 C.F.R. § 20.204(a) (2002).

Further, the Board notes that, in a March 2000 written 
statement, the veteran expressly requested to be scheduled 
for a personal hearing in conjunction with his claims.  
However, according to a February 2001 Report of Contact (VA 
Form 119), a RO representative talked with the veteran by 
telephone and advised him that a personal hearing would not 
be scheduled until May 2001.  At that time, the veteran was 
told that his claim for a TDIU was granted.  The veteran 
indicated that as soon as he received his award letter, he 
intended to submit a written request to drop his hearing 
request.  While the veteran's August 2002 statement, noted 
above, requested effective withdrawal of three appealed 
issues, it did not address his hearing request.  Thereafter, 
in an October 2002 letter to the veteran, the Board requested 
that he clarify his hearing request, but the veteran did not 
respond to the Board's letter and did not request that the 
hearing be scheduled.  Accordingly, the Board believes all 
due process requirements were met with regard to the 
veteran's hearing request.

Finally, the record reflects that, prior to 1994, the veteran 
apparently lived in California and was represented by the 
California Department of Veterans Affairs (CDVA).  Then, in a 
1994 written statement, the veteran advised the RO of his new 
address in Texas but indicated he was then in the Philippines 
on vacation.  However, it appears that he did not return to 
the United States.  According to a March 2000 letter sent to 
the veteran's current address of record in the Philippines, 
the CDVA was unable to represent veterans at an RO outside 
California, nor could it represent non-California resident 
veterans.  The CDVA revoked the veteran's power of attorney 
and advised him to contact another service organization in 
the Philippines to represent him in his appeal.  
Nevertheless, there is nothing in the file to demonstrate 
that the veteran appointed a new accredited service 
representative in the Philippines.  Accordingly, the Board 
believes that all due process requirements were met regarding 
the veteran's appointment of an accredited service 
representative.

The matter of the veteran's claim of entitlement to a 
compensable evaluation for residuals of a left ankle sprain 
will be addressed in the remand section, below.


FINDINGS OF FACT

1.  The probative and competent medical evidence of record 
fails to demonstrate that any currently diagnosed heart 
disease or hypertension is related to the veteran's periods 
of active service or to a service-connected disability, on 
either a direct or presumptive basis.

2.  The objective and competent medical evidence is in 
approximate balance as to whether, prior to August 30, 2002, 
the veteran's service-connected recurrent urticaria with 
angioneurotic edema was exceptionally repugnant, or 
manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations.

3.  The objective and competent medical evidence is in 
approximate balance as to whether, as of August 30, 2002, the 
veteran's service-connected recurrent urticaria with 
angioneurotic edema is manifested by more than 40 percent of 
his entire body or more than 40 percent of exposed areas 
being affected, or with constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.


CONCLUSIONS OF LAW

1.  Neither heart disease nor hypertension was incurred in or 
aggravated by service, nor may either disorder be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2002).

2.  Giving the benefit of the doubt to the veteran, the 
criteria for 50 percent rating for recurrent urticaria with 
angioneurotic edema have been met for the period prior to 
August 30, 2002.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.21, 
4.104, 4.118, Diagnostic Code 7806-7118 (2002), effective 
prior to January 12, 1998; 62 Fed. Reg. 62,507 (1997) 
(codified at 38 C.F.R. § 4.104 (2002), effective January 12, 
1998.

3.  Giving the benefit of the doubt to the veteran, a 60 
percent rating is warranted for recurrent urticaria with 
angioneurotic edema, effective from August 30, 2002.  
38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7,4.21, 4.104, 4.118, 
Diagnostic Code 7806-7118 (2002), effective prior to August 
30, 2002; 67 Fed. Reg. 49590-49599 (2002) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7833), 
effective August 30, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

When he was examined for enlistment into service in July 
1967, the veteran's heart and vascular system were normal, 
his blood pressure was 130/82, and he was found qualified for 
active service.  Clinical records reveal that, when he was 
hospitalized for treatment of peritonsillitis in July 1980, 
the veteran's blood pressure was 120/80 and a heart and lung 
examination was within normal limits.

According to service reports submitted by the veteran, in 
August 1984 his blood pressure was 150/68, in January 1985 it 
was 150/90, in April 1985 it was 130/90, and in May 1985 it 
was 150/90. 

When the veteran was examined in June 1985, in conjunction 
with medical board proceedings, a cardiovascular system 
abnormality was not reported.  It was noted that he had 
recurrent hives with dyspnea.  The pertinent diagnosis was 
that the veteran had recurrent hives or urticaria of moderate 
severity, partially controlled on antihistamines (and) 
improved control on steroids.  His blood pressure at that 
time was 110/82.  It was noted that he did not meet medical 
retention standards, and his case was referred to the 
Physical Evaluation Board.  According to a service department 
examination report also completed in June 1985, the veteran's 
blood pressure was 150/100, and it was noted that high dose 
antihistamines exacerbated his ocular pressure.  

An August 1985 Physical Evaluation Board report indicates 
that the veteran was found physically unfit and placed on the 
Temporary Disability Retired List (TDRL) due to recurrent 
hives or urticaria.  It was noted that he was retired due to 
disability not caused from injury or disease as a result of 
armed conflict.

In a September 1985 statement, signed by the veteran, he 
withdrew his then pending Application for Continuance on 
Active Duty.

According to an October 1985 emergency room record, the 
veteran was seen for acute urticaria, for which Benadryl was 
prescribed.  His blood pressure at that time was 150/90.  An 
October 1985 service record indicates that the veteran was 
placed on the TDRL in November 1985.  

In February 1986, the RO granted service connection for 
recurrent urticaria and awarded a 30 percent disability 
evaluation under Diagnostic Code 7899-7806, effective from 
November 5, 1985.

The veteran submitted a December 1986 clinical record that 
reflects his complaint of chest pain.  The assessment was 
chronic allergies, with urticaria/angioedema, with 
exacerbation and mild asthma.  A January 1987 clinical record 
reflects his complaints of shortness of breath.  The 
assessment was urticaria angioedema. 

The veteran underwent VA examination in October 1987.  
According to the examination report, cardiovascular 
examination findings were normotensive, sitting blood 
pressure was 140/70, and no murmurs or bruits of the heart or 
great vessels were heard.  A chest X-ray and 
electrocardiogram were normal.  Diagnoses were not referable 
to a cardiovascular disorder or heart disease.

The veteran submitted a June 1988 medical record indicating 
his blood pressure reading was 152/97.  

In December 1990, the veteran underwent a medical TDRL 
evaluation.  According to the examination report, his blood 
pressure was 134/78.  There is no indication of treatment 
for, or diagnosis of, hypertension.  It was noted that the 
veteran experienced frequent recurrent episodes of urticaria 
with hives and angioedema, and that his condition remained 
uncontrollable and not amenable to treatment

In January 1991, the veteran underwent VA examination.  
Records accompanying the examination report indicate that his 
blood pressure was 150/95.  On clinical evaluation, 
dermographism (stroking of nail over skin) was easily 
elicited, and was marked.  The pertinent diagnosis was severe 
recurrent urticaria with marked dermographism.  Hypertension 
was not diagnosed.

Findings of a March 1991 Physical Evaluation Board indicate 
that the veteran's condition had not improved.  He was 
considered physically unfit, and permanent disability 
retirement was recommended. 

VA outpatient medical records, dated from August 1994 to 
November 1996, demonstrate that the veteran was seen monthly 
for treatment of his service-connected urticaria.

In October 1994, the RO received the veteran's claim for an 
increased rating for his service-connected urticaria.

Private medical records indicate the veteran was hospitalized 
in October 1994 for pruritic rashes on his chest, abdomen and 
extremities.  The diagnosis was generalized urticaria due to 
allergic dermatitis.  In an October 1994 statement, Dr. A. 
said that the veteran had recurrent urticaria that was food 
and drug related.

Private medical records and statements from F.C-L., M.D., an 
allergist and clinical immunologist, dated from May 1995 to 
June 2002, reflect the veteran's regular treatment for skin 
rashes and urticarial lesions.  The veteran had breathing 
difficulty in 1995 and, in 1996, dermographism and wheal 
lesions were noted over his body.

The veteran underwent VA skin examination in January 1996.  
According to the examination report, there were erythematous 
wheals noted since 1979 that occurred three times a week and 
were all over his body.  The report was positive for 
erythematous papules/wheals and dermographism.  Regarding 
nervous manifestations, it was noted that there was pruritus, 
and a feeling of dryness of the mouth and shortness of breath 
about once a week for which he received epinephrine 
injections.  Chronic recurrent urticaria was diagnosed.

At his January 1996 personal hearing at the RO, the veteran 
said that his disability bothered him recently and that his 
private physician, Dr. C-L., treated him with weekly 
injections. 

In January 1996, the veteran underwent VA skin examination.  
According to the examination report, there were erythematous 
wheals all over the veteran's body that occurred three times 
a week, pruritus, and a feeling dryness and shortness of 
breath about once a week for which he received injections of 
epinephrine.  The diagnosis was recurrent chronic urticaria. 

Private medical records indicate that the veteran was 
hospitalized in March 1996 for maculopapular rashes on his 
body diagnosed as a hypersensitivity reaction.

In an April 1996 statement, Dr. C-L., reported that the 
veteran was privately hospitalized again in March 1996 for 
treatment of urticaria due to hypersensitivity reaction 
secondary to food (intake).  There were recurrent bouts of 
erythematous papular skin eruptions, with episodes of swollen 
lips and eyes occurring about three times a week, together 
with difficulty breathing.  

In June 1996, the veteran underwent VA cardiovascular 
examination.  According to the examination report, he 
complained of chest pains associated with asthmatic attacks 
with limited activities due to hives.  Blood pressure 
elevation of 100 mmHg DBP (diastolic blood pressure) was 
noted, and the veteran was taking prescribed medication.  A 
June 1996 VA electrocardiographic (EKG) record reflects sinus 
tachycardia, and is otherwise normal.  A private 
echocardiogram report, also dated in June 1996, showed normal 
left ventricular dimension with mild hypokinesia of interior 
left ventricular to proximal mid.  There were normal left and 
right atrial and right ventricular dimensions; thickened 
mitral valve leaflets with prolapse of the central portion of 
the anterior mitral, and mitral annular calcification with 
evidence of mild mitral regurgitation.  There were thickened 
right and non-coronary cusps without restriction of motion, 
aortic annular calcification structurally normal, tricuspic 
and pulmonic valves with good opening and closing motion, 
normal main pulmonary artery and aortic root dimensions, 
calcified anterior posterior aortic walls, and thickened 
pericardium.  

A June 1996 VA skin examination report indicates that the 
veteran complained of severe itching and shortness of breath, 
with no relationship to seasonal changes or temperature.  He 
reported having hives approximately four times a week in 
spite of medication and saw an allergist since May 1995 for 
immunotherapy.  The veteran said bad attacks required 
hospitalization, and in the last ten months he had undergone 
three such hospitalizations.  Objectively, there were no 
rashes present, and the veteran was positive for 
dermographism and pressure urticaria.  Possible confluent 
wheals and possible angioedema were noted, and the skin 
disorder was generalized.  The diagnosis was chronic 
urticaria, severe, with angioedema.  It was recommended that 
physical examination be done if lesions were present.

A July 1996 statement from Dr. C-L. is to the effect that the 
veteran first consulted her in May 1995 due to shortness of 
breath, nasal sneezing, and skin rashes or irritation.  
Results of allergy skin tests performed in September1995 
reflected positive reaction to inhalants and foods.  
Aeroallergen immunotherapy was recommended.  Urticaria with 
angioedema was diagnosed.  

In an August 1996 statement, Dr. C-L. said that the veteran 
was privately hospitalized that month because of sudden 
itchiness of the upper and lower extremities with breathing 
difficulty.  He was diagnosed with hypersensitivity reaction.  
The private medical records show the veteran was hospitalized 
in August 1996 for complaints of itchiness of the skin and 
difficulty breathing.  He was observed to have multiple 
erythamous maculopapular lesions on the extremities, face, 
and trunk. 

An October 1996 VA skin examination report includes the 
veteran's complaints of severe itching and shortness of 
breath, with no relationship to seasonal changes or 
temperature.  Objectively, there were no rashes at the time 
of examination; there was positive dermographism, and 
pressure urticaria.  Distribution of the skin disorder was 
generalized.  The diagnosis was chronic urticaria, severe, 
with angioedema. 

Private medical records, dated from July to November 1997, 
reflect that Dr. C-L. had treated the veteran for complaints 
of skin rashes and urticarial lesions with aeroallergen 
immunotherapy once a week for approximately four to five 
months, then once every two weeks for two to three weeks, 
then once every two to three weeks.

In a January 1998 statement, Dr. C-L. said that the veteran's 
manifestations were compatible with cholinergic urticaria.  
The doctor attached a photograph and medical literature about 
the disorder.  According to the physician, there was a marked 
anxiety overlay in these cases and that when the veteran was 
under stress, pruritus and urticaria recurred.  It was 
further noted that, in December 1997, the veteran had 
experienced papular urticaria related to insect bites on the 
right finger, treated with topical cream, that had subsided.  
Further, it was noted that the veteran had mild, intermittent 
asthma.  Treatment included aeroallergen immunotherapy for 
allergic rhinitis.  The physician submitted a copy of a 
monograph entitled Urticaria, by Dr. Robert Warin, M.D., 
F.R.C.P.  

According to January 1998 private medical records from an 
orthopedic clinic, the veteran's general medical background 
was positive for hypertension and occasional angina.  

At his February 1998 personal hearing at the RO, the veteran 
asserted that he had a nervous condition associated with his 
service-connected urticaria.  

The veteran underwent VA skin examination in March 1998.  He 
reported a history of recurrent urticarial lesions with 
swollen lips and shortness of breath, triggered by foods and 
stress.  His last attack had been in February 1998.  He took 
prescribed medication and immunotherapy, and complained of 
pruritus and difficulty breathing.  On examination there were 
no lesions noted.  Chronic recurrent urticaria was noted.

According to a March 1998 VA psychiatric examination report, 
the veteran reported that he had received a medical discharge 
from service because of urticaria.  His hives usually came 
out when he was outside or when he felt anxious or worried 
about other people's problems, driving, his children, or his 
wife in the United States.  His hives prevented him from 
working.  It was noted that the veteran had treatment for his 
urticaria and realized that its appearance related to his 
anxiety.  It was further noted that he was preoccupied with 
his hives.  The Axis I diagnosis was generalized anxiety 
disorder and panic attacks and, at Axis III, the diagnoses 
were hypertension and urticaria.

Also in March 1998, the veteran underwent VA cardiology and 
hypertension examinations.  According to the examination 
reports, the veteran gave a history of chest pains and 
shortness of breath while walking around, and hypertension 
since 1985.  He complained of dizziness, and took prescribed 
medication.  Examination of his heart revealed regular rate 
and rhythm, normal S1& S2, no murmur, and no evidence of 
congestive heart failure.  A report of stress test results 
indicated that the veteran's sitting blood pressure readings 
were 150/100 twice; standing, it was 158/112 twice.  Blood 
pressure recovery immediately after was 180/120 and, after 
five minutes, was 160/120.  It was noted that exercise was 
terminated due to general fatigue and diastolic blood 
pressure greater than 120.  Test results were interpreted to 
show diastolic hypertension.  Results of a private 
echocardiogram taken at the time showed normal Doppler 
studies.  A VA EKG report performed in March 1998 revealed 
sinus tachycardia.  

In an April 1998 statement, N.J.U-S., M.D., said he cared for 
the veteran as his family physician since March 1992, and 
managed his hypertension and coronary artery disease.  It was 
noted that the veteran's highest blood pressure was 160/120 
and he evidently had a usual blood pressure of 140/95, for 
which daily medication was prescribed.  It was also noted 
that the veteran complained of compressing chest pain even at 
rest, and shortness of breath at times during moderate to 
severe exertion for which medication, as needed, was 
prescribed.

In a May 1998 statement, Dr. V.L.D. indicated that he had 
hospitalized the veteran in May 1998 for treatment of severe 
urticaria.  According to the doctor's statement, the veteran 
experienced dizziness after eating bread with peanut butter.  
His prescribed medication did not provide relief, and the 
veteran had shortness of breath and flushing of skin.  On 
examination, the veteran was diaphoretic (perspiring) with 
cold clammy skin.  His pulse was faint and blood pressure not 
appreciated.  He was responsive, vomited, and developed 
seizures and upward rolling of eyeballs.  It was noted that 
the veteran had shortness of breath and was later cyanotic

In an October 1998 written statement, the veteran indicated 
that his urticaria caused breathing difficulty and lesions, 
which were treated with daily prescribed medications and 
monthly injections administered by F.C-L, M.D.

Private medical records from Dr. F.C-L., dated from October 
1998 to June 2002, indicate that the veteran was seen from 
October through December 1998, for treatment of episodes of 
urticaria.  Treatment included aeroallergen immunotherapy 
performed twice a week and on an outpatient basis.  In 
November 1998, J.A.S.R., M.D., treated the veteran for 
hypersensitivity with reaction.

In a November 1998 rating decision, the RO denied service 
connection for an anxiety disorder.  At that time, the RO 
awarded a 40 percent disability evaluation for the veteran's 
service-connected recurrent urticaria with angioneurotic 
edema, under Diagnostic Code (DC) 7806-7118.

In January 1999, the veteran submitted twelve color 
photographs of sections of his body taken in November 1998, 
at a time when he indicated that he had a very severe attack 
of his service-connected recurrent urticaria.  The photos 
indicate that much of his body was covered with eruptions.

In an Appeal to the Board of Veterans' Appeals (VA Form 9) 
received in March 2000, the veteran said hypertension "has 
always been in my medical records".  He said his worsening 
urticaria was treated with monthly injections administered at 
the VA outpatient clinic and that he used an anaphylaxis 
emergency kit.

A May 2000 private emergency room record indicates that the 
veteran was seen for complaints of urticarial eruptions on 
his face and difficulty breathing, diagnosed as a sensitivity 
reaction.  An August 2000 medical certificate completed by 
O.D.T., M.D., indicates that the veteran was privately 
hospitalized for difficulty breathing and generalized rashes.  
The pertinent diagnosis was of a urticaria problem secondary 
to hypersensitivity reaction.

In a July 2001 written statement, the veteran said he served 
in the U.S. Army from October 1967 to July 1969 and from 
December 1974 to November 1990, and retired on November 5, 
1990.  He said that, in January 1991, he had a blood pressure 
reading of 150/95 that was within the one-year presumptive 
period following discharge from service, such as to warrant 
service connection. 

In a September 2001 statement, Dr. F.C-L. said that she 
treated the veteran with allergen immunotherapy every two 
weeks.  The doctor noted that initially the veteran had 
recurrent urticaria and angioedema but, in addition, he also 
had allergic rhinitis and mild bronchial asthma.  It was 
noted that the allergen (therapeutic vaccination) 
immunotherapy needed to be continued.

A color photograph of the upper half of the veteran's body is 
associated with a September 2001 Consent For Use of Picture 
(VA Form 10-3203).  The photograph does not show any facial 
lesions or other disfiguring marks.

The veteran underwent a VA skin examination in September 
2001.  According to the examination report, the examiner 
reviewed the veteran's claims file.  The veteran gave a 
history having hives two or three times per week since the 
1980s.  He had episodes of hospitalization because of 
associated breathing difficulty.  He had skin testing that 
showed he was allergic to dust and seafood.  His latest 
hospitalization was in January or February 2001.  Current 
treatment included oral antihistamines and immunotherapy.  On 
examination, there was no evidence of ulceration, 
exfoliation, or crusting, and there was evidence of shortness 
of breath.  The diagnoses were chronic urticaria with 
angioedema (by history) and post-inflammatory 
hyperpigmentation.

In a June 2002 statement, Dr. C-L said that she had treated 
the veteran since 1995.  The doctor noted that the veteran's 
urticaria and angioedema, thus far, were under control, but 
precautions needed to be observed.  The veteran was under 
allergen immunotherapy (vaccination) for allergic rhinitis 
and bronchia asthma.

II.  Analysis

A.  Veterans Claims Assistance Act

The Board notes that, in November 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West 2002)), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how those duties are to be 
discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

For the reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations, to 
the extent they are applicable, have been satisfied in this 
matter.  But see Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1337 (Fed. Cir. 2003), in which 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  Nevertheless, for the reasons discussed 
below, the Board finds that the requirements of the VCAA and 
the implementing regulations, to the extent that they are 
applicable, have been satisfied in this matter.

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations obtained from October 1996 to 
September 2001 fulfill these criteria. 

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC) and supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
service connection and an increased rating.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).  The November 1998 rating decision and SSOC 
evaluated the veteran's recurrent urticaria with 
angioneurotic edema under the new regulations for 
cardiovascular disability, effective January 12, 1998.  In a 
December 2002 letter, the Board advised the veteran of the 
change in the law regarding evaluation of skin disabilities 
and provided him with a copy of revised regulations, 
effective from August 30, 2002.

Further, the claims file reflects that, in an August 2002 
telephone call, the RO advised the veteran of the new VCAA 
and the new duty-to-assist regulations and, in the August 
2002 SSOC, the RO specifically provided the new duty-to-
assist regulations codified 38 C.F.R. § 3.159 (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (holding 
that the Board must identify records which satisfy VCAA 
requirements).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for service connection for a 
cardiovascular disorder and hypertension and an increased 
rating for urticaria with angioneurotic edema.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

1.  Service connection for heart disease and hypertension

Under 38 U.S.C.A. §§ 1110, 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of hypertension or 
arteriosclerosis in service, its incurrence in service will 
be presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  While 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree.  Id.

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for heart disease and hypertension.  Although the 
evidence shows that the veteran currently has coronary artery 
disease and hypertension, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that his blood pressure was normal on 
separation from service, and the first post-service evidence 
of record of hypertension is from approximately 1996, or 
1998, more than 10 to 13 years after the veteran's separation 
from service.  In short, no medical opinion or other medical 
evidence relating the veteran's heart disease and 
hypertension to service or any incident of service has been 
presented.

Although the veteran would argue that a January 1991 medical 
record reflects a blood pressure reading of 150/95 and is 
evidence of hypertension related to service, the Board would 
note that such a blood pressure reading would not even 
warrant a compensable disability evaluation for a service-
connected disability.  See 38 C.F.R. § 4.104, DC 7101 (2002).  
Under that code, a 10 percent rating is assigned for 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or a minimum evaluation 
is assigned for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  Moreover, it was not until June 
1996, some 11 years after service discharge, that a VA 
examiner noted diastolic pressure of 100. 

In support of his claim, the veteran maintains that service 
connection for hypertension should be awarded on a 
presumptive basis because he was not retired from active 
service until November 1990 and high blood pressure was 
recorded in a January 1991 clinical record.  However, the 
Board would note that service department records clearly 
demonstrate that the veteran was retired, albeit to the TDRL, 
from active service in November 1985.  His Report of Transfer 
or Discharge (DD Form 214) indicates that the narrative 
reason for separation was physical disability - temporary.  
An October 1985 record indicates the veteran was placed on 
the TDRL on November 5, 1985.  There is absolutely no 
indication in the service department personnel or medical 
records to indicate that the veteran was retained in service 
to recuperate from his disability (recurrent urticaria).  
Thus, without evidence that the veteran's hypertension was 
evidenced within one year of his November 1985 separation 
from active military service, service connection for heart 
disease with hypertension, on a presumptive basis, is not 
warranted. 

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994). 
Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claim.  The evidence 
now of record fails to show that the veteran currently has 
heart disease or hypertension related to service or to any 
incident thereof.

Accordingly, as it has not been shown that the veteran 
currently has heart disease and hypertension related to 
service, service connection for heart disease and 
hypertension must be denied.  The evidence is not so evenly 
balanced that there is doubt as to any material issue. 38 
U.S.C.A. § 5107(b) (old and new versions).  

2.  Increased evaluation for urticaria

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service-connected 
disability, and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2002).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In the assignment of 
diagnostic code numbers, hyphenated diagnostic codes may be 
used.  Injuries will generally be represented by the number 
assigned to the residual condition on the basis of which the 
rating is determined.  Diseases will be identified by the 
number assigned to the disease itself, with the residual 
condition added, preceded by a hyphen.  38 C.F.R. § 4.27.  
Thus, the veteran's disease of recurrent urticaria (analogous 
to dermatitis or eczema under Diagnostic Code 7806) with 
angioneurotic edema is evaluated as angioneurotic edema (DC 
7118).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service-
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

In its February 1986 initial grant of service connection and 
disability award, the RO evaluated the veteran's service-
connected recurrent urticaria as analogous to dermatitis or 
eczema. under Diagnostic Code 7899-7806.  In November 1998, 
the RO evaluated the veteran's service-connected recurrent 
urticaria under DC 7806-7118, and awarded the currently 
assigned 40 percent disability rating.  

Effective January 12, 1998, the Schedule for Rating 
Disabilities for the cardio-vascular system, to include 
angioneurotic edema, was revised.  Because the veteran's 
appeal was filed prior to the change in the regulations, he 
is entitled to the application of the version more favorable 
to him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  See 
also Baker v. West, 11 Vet. App. 163, 168 (1998).  In 
reviewing this case, the Board must, therefore, evaluate the 
veteran's service-connected urticaria with angioneurotic 
edema disorder under both the old and current regulations to 
determine whether he is entitled to an increased evaluation 
under either set of criteria.  Qualifying this rule is the 
Court's holding that the Board may not apply the revised 
schedular criteria to a claim prior to the effective date of 
the amended regulations.  See Green v. Brown, 10 Vet. App. 
111, 117 (1997).  Pursuant to Rhodan v. West, 12 Vet. App. 
55, 57 (1998), the old rating criteria are for application 
previous to the effective date of the change, and both the 
old and new rating criteria are for consideration as of the 
effective date of the regulatory change, January 12, 1998.  
In VAOPGCREC 3-2000, the VA General Counsel stated that, when 
there is a change in criteria, if it is determined by the 
Board that the amended regulation is more favorable, the new 
criteria may not be applied prior to the effective date of 
the change in the regulation.

Under the old Diagnostic Code 7118, effective prior to 
January 12, 1998, a 40 percent evaluation was assigned for 
angioneurotic edema that was severe; with frequent attacks, 
with severe manifestations and prolonged duration.

Under the new rating criteria, effective on and after January 
12, 1998, a 40 percent rating is warranted where there are 
attacks without laryngeal involvement lasting one to seven 
days or longer and occurring more than eight times a year, or 
attacks with laryngeal involvement of any duration occurring 
more than twice a year.  38 C.F.R. § 4.104, DC 7118 
(effective Jan. 12, 1998.

Furthermore, during the pendency of this appeal, and 
effective August 30, 2002, certain regulatory changes were 
also made to the criteria for evaluating skin disabilities.  
See 67 Fed. Reg. 49,590-599 (2002) (to be codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800 through 7833).  As 
noted above, the old rating criteria are for application 
previous to the effective date of the change, and both the 
old and new rating criteria are for consideration as of the 
effective date of the regulatory change, i.e., August 30, 
2002.

Under the old regulations for Diagnostic Code 7806, prior to 
August 30, 2002, for evaluating dermatitis or eczema, when a 
disorder was exceptionally repugnant, or manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, a 50 percent disability rating was 
warranted.  38 C.F.R. § 4.118, 7806 (2001).  Under the new 
regulations, effective August 30, 2002, a 60 percent 
evaluation is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or there has been constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  See 67 Fed. Reg. 49,590-599 (2002) (to be codified 
at 38 C.F.R. § 4.118, DC 7806).

The diagnostic code is applied that best reflects the overall 
disability picture shown for the specific anatomical part 
involved.  The service-connected evaluation is assigned that 
most accurately reflects the degree of functional impairment 
shown by the evidence of record.  In November 1998, the RO 
evaluated the veteran's service-connected urticaria as 
analogous to angioneurotic edema under 38 C.F.R. § 4.104, 
Diagnostic Code 7118 (2002) and assigned a 40 percent 
disability evaluation.

The veteran's currently assigned 40 percent rating 
contemplates angioneurotic edema attacks without laryngeal 
involvement lasting one to seven days or longer and occurring 
more than eight times per year, or attacks with laryngeal 
involvement of any duration occurring more than twice a year.  
DC 7118.  This is the maximum allowable schedular rating for 
this disability.  

Upon review of all the medical evidence of record, the Board 
is of the opinion that the veteran's service-connected 
recurrent urticaria may be more appropriately evaluated under 
the Diagnostic Code 7806, which best reflects the overall 
disability picture shown for his service-connected recurrent 
urticaria.  Giving the benefit of the doubt to the veteran, 
and reviewing the entire medical record of the veteran's 
disability in its entirety since the veteran filed his claim 
for an increased rating in October 1994, the Board further 
concludes that the medical evidence of record at least 
approximates equipoise as to whether that the manifestations 
of his service-connected recurrent urticaria with 
angioneurotic edema warranted a 50 percent rating prior to 
August 30, 2002, and warrant a 60 percent evaluation under 
DC 7806, effective August 30, 2002.

In the Board's opinion, throughout the course of the appeal 
period, the objective medical evidence of record describes 
the veteran's repeated hospitalizations for breathing 
difficulties, anaphylactic reactions, and hives and skin 
rashes that cover at least 40 percent of his entire body, 
including his upper and lower extremities, trunk and face.  
Moreover, since 1995, the medical evidence reflects that he 
has been regularly treated with aeroallergen immunotherapy 
administered by Dr. C-L., a medical specialist, to keep the 
service-connected urticaria under control.  In addition, a 
March 1998 VA psychiatric examination report associated the 
veteran's anxiety with his appearance due to urticaria, and 
panic attacks were noted.  While a photograph received in 
2001 does not show exceptionally repugnant eruptions, 
nevertheless, other medical evidence of record describes 
recurrent urticarial lesions with pruritus, swollen lips and 
eyes, and outbreaks that included multiple erythemous 
maculopapular lesions on the extremities, face, and trunk 
that may be considered such to warrant a 50 percent 
disability rating, prior to August 30, 2002, and a 60 percent 
rating thereafter.  38 C.F.R. § 4.118, Diagnostic Code 7806, 
effective prior to and after August 30 2002.  See 38 C.F.R. § 
4.21 (not all cases will show all the findings specified in 
the applicable diagnostic code, but coordination of the 
rating with impairment of function is expected in all 
instances).

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  While, in 1998, the 
veteran told a VA psychiatric examiner that he stopped 
working due to hives, he has not provided evidence to support 
that assertion.  Although the veteran's service-connected 
urticaria has necessitated hospitalizations during the course 
of the appeal period, the evidence does not support a finding 
that the recurrent urticaria with angioneurotic edema, by 
itself, has resulted in marked interference with employment.  
Rather, the record shows that the veteran has other service-
connected disabilities that have interfered with employment, 
including bronchial asthma and degenerative disc disease of 
the cervical spine, as well as non-service-connected heart 
disease with hypertension.  There is nothing in the record to 
show that schedular ratings as assigned by the Board herein 
are inadequate to recognize the level of disability caused by 
the service-connected recurrent urticaria with angioneurotic 
edema.  

The Board observes, moreover, that the effect of service-
connected disability on a veteran's industrial capacity is 
contemplated in the rating schedule itself and thus in the 
percentage rating already assigned.  See 38 C.F.R. § 4.1 
(degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability).  The RO 
had before it much recent medical evidence which showed that 
the veteran was also disabled by service-connected bronchial 
asthma, degenerative disc disease of the cervical spine, and 
carpal tunnel syndrome, and non-service-connected heart 
disease and hypertension.  The RO also had before it much 
evidence that other disability adversely affected the 
veteran's employment.  The Board therefore finds that the RO 
did not err in failing to refer this claim to the VA Central 
Office for an initial determination of extraschedular 
entitlement.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

Furthermore, the RO has already recognized the veteran's 
inability to work, as noted above by the award of TDIU in 
February 2001. 

Accordingly, resolving the benefit of the doubt in the 
veteran's favor, a 50 percent evaluation is granted prior to 
August 30, 2002, and a 60 percent evaluation is granted, 
effective from August 30, 2002, for recurrent urticaria with 
angioneurotic edema, effective from August 30, 2002.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 
7806, effective prior to August 30, 2002.

ORDER

Service connection is denied for heart disease and 
hypertension.

A 50 percent evaluation is granted for recurrent urticaria 
with angioneurotic edema, prior to August 30, 2002, subject 
to the rules and regulations governing the award of monetary 
benefits.

A 60 percent evaluation is granted for recurrent urticaria 
with angioneurotic edema, from August 30, 2002, subject to 
the rules and regulations governing the award of monetary 
benefits.


REMAND

The Board notes that in a February 1986 rating decision the 
RO granted service connection and a noncompensable disability 
evaluation for residuals of a left ankle sprain.  In January 
1996, the RO received the veteran's claim for an increased 
(compensable) evaluation.  In an April 1996 rating decision, 
the RO confirmed and continued a 10 percent evaluation 
(evidently the RO meant a 0 percent evaluation) for the 
veteran's service-connected left ankle disability.  In an 
April 1996 written statement the veteran said, "I disagree 
with your letter" dated in April 1996 and requested to know 
when his left ankle was rated as 10 percent disabling.  He 
also expressly stated, "I'm appealing for [a] higher rating 
for both [my] ankle sprain/urticaria".  In May 1996, the 
veteran submitted additional medical evidence and a 
substantive appeal as to the matter, although a statement of 
the case is not in the claims file.  The Board construes the 
veteran's April 1996 written statement as a timely notice of 
disagreement (NOD) as to the matter of an increased 
(compensable) evaluation for residuals of a left ankle 
sprain.  Accordingly, the Board is required to remand this 
issue to the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates 
review by the Board of the RO's denial of the claim, and 
bestows jurisdiction on the Court, requiring remand of the 
issue to the RO for issuance of a statement of the case.)

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should issue a statement of the 
case regarding the issue of a compensable 
evaluation for residuals of a left ankle 
sprain.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal as to that issue, 
should this claim then be returned to the 
Board.  See 38 U.S.C.A. § 7104(a) (West 
2002).

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



